Plaintiff appealed from an Order by Deputy Commissioner Wanda B. Taylor dismissing his claim with prejudice on June 25, 1999 for failing to appear at the hearing. Plaintiff gave notice of appeal to the Full Commission from Deputy Commissioner Taylors Order in a letter dated July 24, 1999.
Deputy Commissioner Lorrie L. Dollar filed an Order of Continuance in this matter on October 19, 1998 at plaintiffs request so that plaintiff could obtain counsel and prepare for the hearing. The case was first scheduled to be heard on October 28, 1998. Deputy Commissioner Dollar allowed plaintiffs attorney, Ron Moore. to withdraw as counsel of record on September 3, 1998.
The matter was next scheduled to be heard on January 13, 1999. Deputy Commissioner Margaret Morgan Holmes filed an Order of Continuance in this matter on January 6, 1999 at plaintiffs request so that plaintiff could obtain counsel and prepare for the hearing.
The case was again scheduled to be heard on March 24, 1999, but was continued by Deputy Commissioner William C. Bost on April 12, 1999 at plaintiffs request so that plaintiff could obtain counsel and prepare for the hearing.
Plaintiffs previous continuance requests were due to his attempts to obtain counsel to prepare for trial. Plaintiffs failure to appear before Deputy Commissioner Taylor on June 14, 1999 was due to an unexpected family medical emergency. Plaintiff was instructed to submit documentation of this medical emergency to Deputy Commissioner Taylor. Although plaintiff did submit the necessary medical documentation, Deputy Commissioner Taylor received the information after she had filed the Order of Dismissal with Prejudice.
                               ***********
Plaintiffs failure to appear before Deputy Commissioner Taylor was due to a justifiable emergency and has been documented properly. Accordingly, the Full Commission VACATES the June 25, 1999 Order dismissing plaintiffs claim with prejudice and REMANDS the case to the Deputy Commissioner docket for a hearing on the merits.
This the 2nd day of March 2000.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/___________________ BERNADINE S. BALLANCE COMMISSIONER
S/______________ RENE C. RIGGSBEE COMMISSIONER
LKM/jth